Exhibit 10.6

 

From:               BNP Paribas

787 7th Avenue, 8th Floor
New York, NY 10019

 

November 12, 2018

 

To:                             KBR, Inc.
601 Jefferson Street, Suite 3400

Houston, Texas 77002

Attention:                                         Natasha Frausto, Vice
President & Treasurer

Telephone No.:            713-753-2280

Facsimile No.:                  713-753-2517

 

Re:                             Base Warrants (Reference Code OP1220DR)

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by KBR, Inc. (“Company”) to BNP
Paribas (“Dealer”) as of the Trade Date specified below (the “Transaction”). 
This letter agreement constitutes a “Confirmation” as referred to in the ISDA
Master Agreement specified below.  Each party further agrees that this
Confirmation together with the Agreement evidence a complete binding agreement
between Company and Dealer as to the subject matter and terms of the Transaction
to which this Confirmation relates, and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.                                      This Confirmation evidences a complete
and binding agreement between Dealer and Company as to the terms of the
Transaction to which this Confirmation relates.  This Confirmation shall
supplement, form a part of, and be subject to an agreement in the form of the
2002 ISDA Master Agreement (the “Agreement”) as if Dealer and Company had
executed an agreement in such form (but without any Schedule except for the
election of the laws of the State of New York as the governing law (without
reference to choice of law doctrine)) on the Trade Date.  In the event of any
inconsistency between provisions of that Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates.  The parties hereby agree that no Transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.

 

2.                                      The Transaction is a Warrant
Transaction, which shall be considered a Share Option Transaction for purposes
of the Equity Definitions.  The terms of the particular Transaction to which
this Confirmation relates are as follows:

 

General Terms.

 

 

 

 

 

Trade Date:

 

November 12, 2018

 

 

 

Effective Date:

 

The second Exchange Business Day immediately prior to the Premium Payment Date

 

 

 

Warrants:

 

Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below.  For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.

 

--------------------------------------------------------------------------------



 

Warrant Style:

 

European

 

 

 

Seller:

 

Company

 

 

 

Buyer:

 

Dealer

 

 

 

Shares:

 

The common stock of Company, par value USD 0.001 per share (Exchange symbol
“KBR”)

 

 

 

Number of Warrants:

 

2,743,727. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

 

 

 

Warrant Entitlement:

 

One Share per Warrant

 

 

 

Strike Price:

 

USD 40.02

 

 

 

 

 

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment, the
Strike Price would be less than USD 20.01, except for any adjustment pursuant to
the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Company’s capitalization.

 

 

 

Premium:

 

USD 4,501,000

 

 

 

Premium Payment Date:

 

November 15, 2018

 

 

 

Exchange:

 

The New York Stock Exchange

 

 

 

Related Exchange(s):

 

All Exchanges

 

 

 

Procedures for Exercise.

 

 

 

 

 

Expiration Time:

 

The Valuation Time

 

 

 

Expiration Dates:

 

Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 80th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and provided further that
if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
the Transaction, the Calculation

 

2

--------------------------------------------------------------------------------



 

 

 

Agent shall have the right to declare such Scheduled Trading Day to be the final
Expiration Date and the Calculation Agent shall determine its good faith
estimate of the fair market value for the Shares as of the Valuation Time on
that eighth Scheduled Trading Day or on any subsequent Scheduled Trading Day, as
the Calculation Agent shall determine using commercially reasonable means.

 

 

 

First Expiration Date:

 

February 1, 2024 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

 

 

 

Daily Number of Warrants:

 

For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

 

 

 

Automatic Exercise:

 

Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

 

 

 

 

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.

 

 

 

Valuation Terms.

 

 

 

 

 

Valuation Time:

 

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in good faith
and in its reasonable discretion.

 

 

 

Valuation Date:

 

Each Exercise Date.

 

 

 

Settlement Terms.

 

 

 

 

 

Settlement Method:

 

Net Share Settlement.

 

 

 

Net Share Settlement:

 

On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified herein free of payment through the Clearance System, and
Dealer shall be treated as the holder of record of such Shares at the time of
delivery of such Shares or, if earlier, at 5:00 p.m. (New York City time) on
such Settlement Date, and Company shall pay to Dealer cash in lieu of any

 

3

--------------------------------------------------------------------------------



 

 

 

fractional Share based on the Settlement Price on the relevant Valuation Date.

 

 

 

Share Delivery Quantity:

 

For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date.

 

 

 

Net Share Settlement Amount:

 

For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

 

 

 

Settlement Price:

 

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page KBR <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.

 

 

 

Settlement Dates:

 

As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(i)(i) hereof.

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

 

 

 

Representation and Agreement:

 

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

 

4

--------------------------------------------------------------------------------



 

3.                                      Additional Terms applicable to the
Transaction.

 

Adjustments applicable to the Transaction:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
commercially reasonable adjustments, if any, to any one or more of the Strike
Price, the Number of Warrants, the Daily Number of Warrants and the Warrant
Entitlement. Notwithstanding the foregoing, any cash dividends or distributions
on the Shares, whether or not extraordinary, shall be governed by
Section 9(f) of this Confirmation in lieu of Article 10 or Section 11.2(c) of
the Equity Definitions.

 

 

 

Extraordinary Events applicable to the Transaction:

 

 

 

New Shares:

 

Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
that is a corporation organized under the laws of the United States, any State
thereof or the District of Columbia that also becomes Company under the
Transaction following such Merger Event or Tender Offer”.

 

 

 

Consequence of Merger Events:

 

 

 

 

 

Merger Event:

 

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(g)(ii)(B) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.2 of the Equity Definitions or Section 9(g)(ii)(B) will apply.

 

 

 

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination)

 

 

 

Share-for-Combined:

 

Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination) for all or any portion of the Transaction.

 

 

 

Consequence of Tender Offers:

 

 

 

 

 

Tender Offer:

 

Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of

 

5

--------------------------------------------------------------------------------



 

 

 

the Equity Definitions and Additional Termination Event under
Section 9(g)(ii)(A) of this Confirmation, Dealer may elect, in its commercially
reasonable judgment, whether the provisions of Section 12.3 of the Equity
Definitions or Section 9(g)(ii)(A) will apply.

 

 

 

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Other:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Combined:

 

Modified Calculation Agent Adjustment

 

 

 

Consequences of Announcement Events:

 

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the word “shall” in the
second line shall be replaced with “may” and the fifth and sixth lines shall be
deleted in their entirety and replaced with the words “effect on the Warrants of
such Announcement Event solely to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or the Warrants”,
and (z) for the avoidance of doubt, the Calculation Agent may determine whether
the relevant Announcement Event has had a material effect on the Transaction
(and, if so, adjust the terms of the Transaction accordingly) on one or more
occasions on or after the date of the Announcement Event up to, and including,
the Expiration Date, any Early Termination Date and/or any other date of
cancellation, it being understood that any adjustment in respect of an
Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event. An Announcement Event shall be an “Extraordinary
Event” for purposes of the Equity Definitions, to which Article 12 of the Equity
Definitions is applicable.

 

 

 

Announcement Event:

 

(i) The public announcement by any entity of (x) any transaction or event that,
if completed, would constitute a Merger Event or Tender Offer, (y) any potential
acquisition or disposition by Issuer and/or its subsidiaries where the aggregate
consideration exceeds 25% of the market capitalization of Issuer as of the date
of such announcement (an “Acquisition Transaction”) or (z) the intention to
enter into a Merger Event or Tender Offer or an Acquisition Transaction,
(ii) the public announcement by Issuer of an intention to solicit or enter into,
or to explore strategic alternatives or other similar undertaking that may
include, a Merger Event or Tender Offer or an Acquisition Transaction or
(iii) any subsequent public announcement by any entity of a change to a
transaction or intention that is the subject of an announcement of the type
described in clause (i) or (ii) of this sentence (including, without limitation,
a new announcement, whether or not by the same party, relating to such a

 

6

--------------------------------------------------------------------------------



 

 

 

transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention), as
determined by the Calculation Agent. For the avoidance of doubt, the occurrence
of an Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention. For purposes of this definition of “Announcement
Event,” the remainder of the definition of “Merger Event” in Section 12.1(b) of
the Equity Definitions following the definition of “Reverse Merger” therein
shall be disregarded.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position” and (iii) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption, effectiveness or promulgation of new
regulations authorized or mandated by existing statute)”.

 

 

 

Failure to Deliver:

 

Not Applicable

 

 

 

Insolvency Filing:

 

Applicable

 

 

 

Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i)                  Section 12.9(a)(v) of the Equity Definitions is hereby
amended by (a) inserting the following words at the end of clause (A) thereof:
“in the manner contemplated by the Hedging Party on the Trade Date” and
(b) inserting the following two phrases at the end of such Section:

 

 

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be

 

7

--------------------------------------------------------------------------------



 

 

 

limited to, stock price and volatility risk. And, for the further avoidance of
doubt, any such transactions or assets referred to in phrases (A) or (B) above
must be available on commercially reasonable pricing terms.”; and

 

 

 

 

 

(ii)               Section 12.9(b)(iii) of the Equity Definitions is hereby
amended by inserting in the third line thereof, after the words “to terminate
the Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

Increased Cost of Hedging:

 

Applicable

 

 

 

Loss of Stock Borrow:

 

Applicable

 

 

 

Maximum Stock Loan Rate:

 

100 basis points

 

 

 

Increased Cost of Stock Borrow:

 

Applicable

 

 

 

Initial Stock Loan Rate:

 

0 basis points until November 1, 2023 and 25 basis points thereafter.

 

 

 

Hedging Party:

 

For all applicable Additional Disruption Events, Dealer; provided, however, that
all calculations, adjustments, specifications, choices and determinations by
Dealer acting in its capacity as the Hedging Party shall be made in good faith
and in a commercially reasonable manner (it being understood that Hedging Party
will be subject to the requirements of the second paragraph under “Calculation
Agent” below).

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, Dealer; provided, however, that all
calculations, adjustments, specifications, choices and determinations by Dealer
acting in its capacity as the Determining Party shall be made in good faith and
in a commercially reasonable manner (it being understood that Determining Party
will be subject to the requirements of the second paragraph under “Calculation
Agent” below).

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

4.                                      Calculation Agent.

 

Dealer; provided, however, that all calculations, adjustments, specifications,
choices and determinations by the Calculation Agent shall be made in good faith
and in a commercially reasonable manner. The parties agree that they will work
reasonably to resolve any disputes as set forth in the immediately following
paragraph. In the case of any calculation, adjustment or determination by the
Hedging Party, the Determining Party or the Calculation Agent, following any
written request from Company, the Hedging Party, the Determining Party or

 

8

--------------------------------------------------------------------------------



 

 

 

the Calculation Agent, as the case may be, shall promptly provide to Company a
written explanation describing in reasonable detail the basis for such
calculation, adjustment or determination (including any quotation, market data
or information from internal or external sources used in making such
calculation, adjustment or determination, but without disclosing any proprietary
models or other information that may be proprietary or confidential) and shall
use commercially reasonable efforts to provide such written explanation within
five (5) Exchange Business Days from the receipt of such request. If Company
promptly disputes such calculation, adjustment or determination in writing and
provides reasonable detail as to the basis for such dispute, the Calculation
Agent shall, to the extent permitted by applicable law, discuss the dispute with
Company in good faith.

 

5.                                      Account Details.

 

(a)                                 Account for payments to Company:

 

Bank of America, N.A.
New York, NY

Acct No.: 4427187942
Bank Routing: 026-009-593

 

Account for delivery of Shares from Company:

 

To be provided by Company

 

(b)                                 Account for payments to Dealer:

 

BNP Paribas, New York

ABA: 026007689

SWIFT: BNPAUS3N

Favor: BNP Paribas Paris (swift code: BNPAFRPP)

A/C: 020019409300136

 

Account for delivery of Shares to Dealer:

 

To be provided by Dealer

 

6.                                      Offices.

 

(a)                                 The Office of Company for the Transaction
is:  Inapplicable, Company is not a Multibranch Party.

 

(b)                                 The Office of Dealer for the Transaction is:
Paris

 

7.                                      Notices.

 

(a)                                 Address for notices or communications to
Company:

 

KBR, Inc.

601 Jefferson Street, Suite 3400

Houston, Texas 77002

Attention:                                         Natasha Frausto, Vice
President & Treasurer

 

9

--------------------------------------------------------------------------------



 

Telephone No.:             713-753-2280

Facsimile No.:                   713-753-2517

 

With a copy to:

 

Mayer Brown LLP
700 Louisiana, Suite 3400

Houston, Texas 77002

Attention:                                         Jeff M. Dobbs

Telephone No.:            713-238-2697

Facsimile No.:                  713-238-4697

Email:                                                           
jdobbs@mayerbrown.com

 

(b)                                 Address for notices or communications to
Dealer:

 

BNP Paribas

787 7th Avenue
New York, NY 10019

Attn: Damir Tanovic

Telephone:  212-841-2504

Email:  NYK_STE@americas.bnpparibas.com

 

With a copy to:

 

BNP Paribas

787 7th Avenue, 8th Floor
New York, NY 10019

Attn: Nicholas Gao

Telephone:  212-841-2504

Email:  nick.gao@us.bnpparibas.com

 

8.                                      Representations and Warranties of
Company.

 

Each of the representations and warranties of Company set forth in Section 1 of
the Purchase Agreement (the “Purchase Agreement”), dated as of November 12,
2018, between Company and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
representative of the Initial Purchasers party thereto (the “Initial
Purchasers”), are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein except to the extent that such representation and
warranties if not true or correct, would not have a material adverse effect on
the power or ability of Company to execute and deliver this Confirmation or to
perform their obligations hereunder.  Company hereby further represents and
warrants to Dealer on the date hereof, on and as of the Premium Payment Date
and, in the case of the representations in Section 8(d), at all times until
termination of the Transaction, that:

 

(a)                                 This Confirmation has been duly authorized,
executed and delivered by Company and is enforceable against Company in
accordance with its terms, except, in each case, as the enforcement thereof may
be limited by bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting enforcement of creditors’ rights generally and except as enforcement
thereof is subject to general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at law).

 

(b)                                 The execution, delivery and performance of
this Confirmation and the consummation of the Transaction contemplated hereby
have been duly authorized by all necessary corporate action by Company and do
not and will not, whether with or without the giving of notice or passage of
time or both, conflict with or constitute a breach of, or default or Repayment
Event (as defined in the Purchase Agreement) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any properties or assets of
Company or any subsidiary thereof pursuant to the

 

10

--------------------------------------------------------------------------------



 

Agreements and Instruments (as defined in the Purchase Agreement), except for
such conflicts, breaches, defaults or Repayment Events (as defined in the
Purchase Agreement) or liens, charges or encumbrances that would not, singly or
in the aggregate, result in a Material Adverse Effect (as defined in the
Purchase Agreement), nor will such action result in any violation of (a) the
provisions of the charter, by-laws or similar organizational document of Company
or any of its subsidiaries or (b) any law, statute, rule, regulation, judgment,
order, writ or decree of any Governmental Entity (as defined in the Purchase
Agreement),  except, in the case of  clause (b) above, for such violations that
would not, singly or in the aggregate, result in a Material Adverse Effect (as
defined in the Purchase Agreement).

 

(c)                                  No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any
Governmental Entity (as defined in the Purchase Agreement) is necessary or
required for the performance by Company of its obligations hereunder or the
consummation of the Transaction contemplated by this Confirmation or for the due
execution, delivery and performance of this Confirmation, except such as have
been already obtained and excluding any filing, authorization, approval,
consent, license, order, registration, qualification or decree the failure of
which to obtain or make would not have a Material Adverse Effect (as defined in
the Purchase Agreement).

 

(d)                                 A number of Shares equal to the Maximum
Number of Shares (as defined below) (the “Warrant Shares”) have been reserved
for issuance by all required corporate action of Company.  The Warrant Shares
have been duly authorized and, when delivered against payment therefor (which
may include Net Share Settlement in lieu of cash) and otherwise as contemplated
by the terms of the Warrants following the exercise of the Warrants in
accordance with the terms and conditions of the Warrants, will be validly
issued, fully-paid and non-assessable, and the issuance of the Warrant Shares
will not be subject to any preemptive or similar rights.

 

(e)                                  Company is not and, after consummation of
the transactions contemplated hereby, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(f)                                   Company is an “eligible contract
participant” (as such term is defined in Section 1a(18) of the Commodity
Exchange Act, as amended, other than a person that is an eligible contract
participant under Section 1a(18)(C) of the Commodity Exchange Act).

 

(g)                                  Company and each of its affiliates is not,
on the date hereof, in possession of any material non-public information with
respect to Company or the Shares.

 

(h)                                 No state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

 

(i)                                     Company (A) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities;
(B) will exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (C) has total assets of at least $50 million.

 

(j)                                    The assets of Company do not constitute
“plan assets” under the Employee Retirement Income Security Act of 1974, as
amended, the Department of Labor Regulations promulgated thereunder or similar
law.

 

(k)                                 Company has received and read the OTC
Options Risk Disclosure Statement and a copy of the most recent disclosure
pamphlet prepared by The Options Clearing Corporation entitled “Characteristics
and Risks of Standardized Options”.

 

11

--------------------------------------------------------------------------------



 

9.                                      Other Provisions.

 

(a)                                 Opinions.  Company shall deliver to Dealer
an opinion of counsel, dated as of the Trade Date, with respect to the matters
set forth in Sections 8(a) through (d) of this Confirmation, which shall be
deemed delivered to Dealer hereunder if delivered to Dealer under the Purchase
Agreement.  Delivery of such opinion to Dealer shall be a condition precedent
for the purpose of Section 2(a)(iii) of the Agreement with respect to each
obligation of Dealer under Section 2(a)(i) of the Agreement.

 

(b)                                 Repurchase Notices.  Company shall, on any
day on which Company effects any repurchase of Shares, promptly give Dealer a
written notice of such repurchase (a “Repurchase Notice”) on such day if
following such repurchase, the number of outstanding Shares on such day, subject
to any adjustments provided herein, is (i) less than 129.3 million (in the case
of the first such notice) or (ii) thereafter more than 9.8 million less than the
number of Shares included in the immediately preceding Repurchase Notice. 
Company agrees to indemnify and hold harmless Dealer and its affiliates and
their respective officers, directors, employees, affiliates, advisors, agents
and controlling persons (each, an “Indemnified Person”) from and against any and
all losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person actually may become subject to, as a result of Company’s
failure to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing.  If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding. 
Company shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Company agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment.  Company shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person.  If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities.  The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity.  The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

(c)                                  Regulation M.  Company is not on the Trade
Date engaged in a distribution, as such term is used in Regulation M under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of any
securities of Company, other than a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M.  Company
shall not, until the second Scheduled Trading Day immediately following the
Effective Date, engage in any such distribution.

 

(d)                                 No Manipulation.  Company is not entering
into the Transaction to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for the Shares) or to

 

12

--------------------------------------------------------------------------------



 

raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) or otherwise in
violation of the Exchange Act.

 

(e)                                  Transfer or Assignment.  Company may not
transfer any of its rights or obligations under the Transaction without the
prior written consent of Dealer.  Dealer may, without Company’s consent,
transfer or assign all or any part of its rights or obligations under the
Transaction to any third party; provided, (A) Company will not, as a result of
such transfer and assignment, be required to pay the transferee on any payment
date an amount under Section 2(d)(i)(4) of the Agreement greater than an amount
that Company would have been required to pay to Dealer in the absence of such
transfer and assignment, (B) Dealer shall cause the transferee to make such
Payee Tax Representations and to provide such tax documentation as may be
reasonably requested by Company to permit Company to determine that results
described in clause (A) will not occur upon or after such transfer and
assignment, (C) an Event of Default, Potential Event of Default or Termination
Event will not occur as a result of such transfer and assignment and (D) Dealer
shall provide written notice to Company following any such Transfer.  If at any
time at which (A) the Section 16 Percentage exceeds 7.5%, (B) the Warrant Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Warrants to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists.  In
the event that Dealer so designates an Early Termination Date with respect to a
Terminated Portion, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Warrants
equal to the number of Warrants underlying the Terminated Portion, (2) Company
were the sole Affected Party with respect to such partial termination and
(3) the Terminated Portion were the sole Affected Transaction (and, for the
avoidance of doubt, the provisions of Section 9(i) shall apply to any amount
that is payable by Company to Dealer pursuant to this sentence as if Company was
not the Affected Party).  The “Section 16 Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates or any other person subject to
aggregation with Dealer for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act, or any “group” (within the meaning of Section 13
of the Exchange Act) of which Dealer is or may be deemed to be a part
beneficially owns (within the meaning of Section 13 of the Exchange Act),
without duplication, on such day (or, to the extent that for any reason the
equivalent calculation under Section 16 of the Exchange Act and the rules and
regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of Shares outstanding on such day. 
The “Warrant Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Warrants and the Warrant Entitlement and (2) the aggregate number of
Shares underlying any other warrants purchased by Dealer from Company, and
(B) the denominator of which is the number of Shares outstanding.  The “Share
Amount” as of any day is the number of Shares that Dealer and any person whose
ownership position would be aggregated with that of Dealer (Dealer or any such
person, a “Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Company that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its reasonable discretion.  The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding. 
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or

 

13

--------------------------------------------------------------------------------



 

receive any payment in cash, to or from Company, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other
securities, or make or receive such payment in cash, and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such designee may
assume such obligations.  Dealer shall be discharged of its obligations to
Company to the extent of any such performance.

 

(f)                                   Dividends.  If at any time during the
period from and including the Effective Date, to and including the last
Expiration Date, (i) an ex-dividend date for a cash dividend occurs with respect
to the Shares (an “Ex-Dividend Date”), and that dividend differs from the
Regular Dividend on a per Share basis or (ii) if no Ex-Dividend Date for a cash
dividend occurs with respect to the Shares in any quarterly dividend period of
Company, then the Calculation Agent will adjust any of the Strike Price, Number
of Warrants, Daily Number of Warrants and/or any other variable relevant to the
exercise, settlement or payment of the Transaction to preserve the fair value of
the Warrants to Dealer after taking into account such dividend or lack thereof. 
“Regular Dividend” shall mean for any calendar quarter, USD 0.08 for the first
regular cash dividend or distribution on the Shares for which the Ex-Dividend
Date falls within such calendar quarter, and zero for any other dividend or
distribution on the Shares for which the Ex-Dividend Date falls within the same
calendar quarter.

 

(g)                                  Additional Provisions.

 

(i)                                     Amendments to the Equity Definitions:

 

(A)                               Section 11.2(a) of the Equity Definitions is
hereby amended by deleting the words “a diluting or concentrative” and replacing
them with the words “an”; and adding the phrase “or Warrants” at the end of the
sentence.

 

(B)                               Section 11.2(c) of the Equity Definitions is
hereby amended by (w) replacing the words “a diluting or concentrative” with
“an” in the fifth line thereof, (x) adding the phrase “or Warrants” after the
words “the relevant Shares” in the same sentence, (y) deleting the words
“diluting or concentrative” in the sixth to last line thereof and (z) deleting
the phrase “(provided that no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)” and replacing it with the phrase “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares).”

 

(C)                               Section 11.2(e)(vii) of the Equity Definitions
is hereby amended by deleting the words “a diluting or concentrative” and
replacing them with the word “a material”; and adding the phrase “or Warrants”
at the end of the sentence.

 

(D)                               Section 12.6(a)(ii) of the Equity Definitions
is hereby amended by (1) inserting “(1)” immediately following the word “means”
in the first line thereof and (2) inserting immediately prior to the semi-colon
at the end of subsection (B) thereof the following words: “or (2) the occurrence
of any of the events specified in Section 5(a)(vii)(1) through (9) of the ISDA
Master Agreement with respect to that Issuer”.

 

(E)                                Section 12.9(b)(iv) of the Equity Definitions
is hereby amended by:

 

(x)                                 deleting (1) subsection (A) in its entirety,
(2) the phrase “or (B)” following subsection (A) and (3) the phrase “in each
case” in subsection (B); and

 

(y)                                 replacing the phrase “neither the
Non-Hedging Party nor the Lending Party lends Shares” with the phrase “such
Lending Party does not lend Shares” in the penultimate sentence.

 

14

--------------------------------------------------------------------------------



 

(F)                                 Section 12.9(b)(v) of the Equity Definitions
is hereby amended by:

 

(x)                                 adding the word “or” immediately before
subsection “(B)” and deleting the comma at the end of subsection (A); and

 

(y)                                 (1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C), (3) deleting
the penultimate sentence in its entirety and replacing it with the sentence “The
Hedging Party will determine the Cancellation Amount payable by one party to the
other.” and (4) deleting clause (X) in the final sentence.

 

(G)                               Section 12.9(b)(vi) of the Equity Definitions
is hereby amended by:

 

(x)                                 adding the word “or” immediately before
subsection “(B)” and deleting the comma at the end of subsection (A); and

 

(y)                                 (1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C) and (3) deleting
the final sentence in its entirety and replacing it with the sentence “The
Hedging Party will determine the Cancellation Amount payable by one party to the
other.”

 

(ii)                                  Notwithstanding anything to the contrary
in this Confirmation, upon the occurrence of one of the following events, with
respect to the Transaction, (1) Dealer shall have the right to designate such
event an Additional Termination Event and designate an Early Termination Date
pursuant to Section 6(b) of the Agreement, (2) Company shall be deemed the sole
Affected Party with respect to such Additional Termination Event and (3) the
Transaction, or, at the election of Dealer in its reasonable discretion, any
portion of the Transaction, shall be deemed the sole Affected Transaction;
provided that if Dealer so designates an Early Termination Date with respect to
a portion of the Transaction, (a) a payment shall be made pursuant to Section 6
of the Agreement as if an Early Termination Date had been designated in respect
of a Transaction having terms identical to the Transaction and a Number of
Warrants equal to the number of Warrants included in the terminated portion of
the Transaction, and (b) for the avoidance of doubt, the Transaction shall
remain in full force and effect except that the Number of Warrants shall be
reduced by the number of Warrants included in such terminated portion:

 

(A)                               A “person” or “group” within the meaning of
Section 13(d) of the Exchange Act, other than Company, its wholly owned
subsidiaries and its and their employee benefit plans, has become the direct or
indirect “beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of
the Shares representing more than 50% of the voting power of the Shares.

 

(B)                               Consummation of (I) any recapitalization,
reclassification or change of the Shares (other than changes resulting from a
subdivision or combination) as a result of which the Shares would be converted
into, or exchanged for, stock, other securities, other property or assets,
(II) any share exchange, consolidation or merger of Company pursuant to which
the Shares will be converted into cash, securities or other property or assets
or (III) any sale, lease or other transfer in one transaction or a series of
transactions of all or substantially all of the consolidated assets of Company
and its subsidiaries, taken as a whole, to any person other than one of
Company’s wholly owned subsidiaries.  Notwithstanding the foregoing, any
transaction or transactions set forth in clause (A) above or this clause
(B) shall not constitute an Additional Termination Event if (x) at least 90% of
the consideration received or to be received by holders of the Shares, excluding
cash payments for fractional Shares, in connection with such transaction or
transactions consists of shares of common stock that are listed or quoted on any
of The New York Stock Exchange, The

 

15

--------------------------------------------------------------------------------



 

NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors) or will be so listed or quoted when issued or exchanged
in connection with such transaction or transactions, and (y) as a result of such
transaction or transactions, the Shares will consist of such consideration,
excluding cash payments for fractional Shares.

 

(C)                               The stockholders of Company approve any plan
or proposal for the liquidation or dissolution of Company.

 

(D)                               The Shares cease to be listed or quoted on any
of The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or any of their respective successors).

 

(E)                                Default by Company or any of its “significant
subsidiaries” (as such term is defined in Article 1, Rule 1-02 of Regulation S-X
under the Exchange Act) with respect to any mortgage, agreement or other
instrument under which there may be outstanding, or by which there may be
secured or evidenced, any indebtedness for money borrowed in excess of $100
million (or its foreign currency equivalent) in the aggregate of Company and/or
any such significant subsidiary, whether such indebtedness now exists or shall
hereafter be created (i) resulting in such indebtedness becoming or being
declared due and payable prior to its stated maturity or (ii) constituting a
failure to pay the principal or interest of any such indebtedness when due and
payable (after the expiration of all applicable grace periods) at its stated
maturity, upon required repurchase, upon declaration of acceleration or
otherwise.

 

(F)                                 A final judgment or judgments for the
payment of $100 million (or its foreign currency equivalent) or more (excluding
any amounts covered by insurance) in the aggregate rendered against Company or
any of its “significant subsidiaries” (as such term is defined in Article 1,
Rule 1-02 of Regulation S-X under the Exchange Act), which judgment is not
discharged, bonded, paid, waived or stayed within 60 days after (I) the date on
which the right to appeal thereof has expired if no such appeal has commenced,
or (II) the date on which all rights to appeal have been extinguished.

 

(G)                               Dealer, despite using commercially reasonable
efforts, is unable or reasonably determines that it is impractical or illegal,
to hedge its exposure with respect to the Transaction in the public market
without registration under the Securities Act or as a result of any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by Dealer).

 

(h)                                 No Collateral or Setoff.  Notwithstanding
any provision of the Agreement or any other agreement between the parties to the
contrary, the obligations of Company hereunder are not secured by any
collateral.  Obligations under the Transaction shall not be set off by either
party against any other obligations of the parties, whether arising under the
Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise.  For the avoidance of doubt and
notwithstanding anything to the contrary provided in this Section 9(h), in the
event of bankruptcy or liquidation of either Company or Dealer, neither party
shall have the right to set off any obligation that it may have to the other
party under the Transaction against any obligation such other party may have to
it, whether arising under the Agreement, this Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise.

 

(i)                                     Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events.

 

(i)                                     If (a) an Early Termination Date
(whether as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to the Transaction or (b) the

 

16

--------------------------------------------------------------------------------



 

Transaction is cancelled or terminated upon the occurrence of an Extraordinary
Event (except as a result of (i) a Nationalization, Insolvency or Merger Event
in which the consideration to be paid to all holders of Shares consists solely
of cash, (ii) a Merger Event or Tender Offer that is within Company’s control,
or (iii) an Event of Default in which Company is the Defaulting Party or a
Termination Event in which Company is the Affected Party other than an Event of
Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b) of the Agreement, in each case that resulted from an event or
events outside Company’s control), and if Company would owe any amount to Dealer
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Obligation”), then Company shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Company gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply, (b) Company
remakes the representation set forth in Section 8(g) as of the date of such
election and (c) Dealer agrees, in its commercially reasonable discretion, to
such election, in which case the provisions of Section 12.7 or Section 12.9 of
the Equity Definitions, or the provisions of Section 6(d)(ii) of the Agreement,
as the case may be, shall apply.

 

Share Termination Alternative:

 

If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(j)(i) below, in satisfaction, subject to
Section 9(j)(ii) below, of the relevant Payment Obligation, in the manner
reasonably requested by Dealer free of payment.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price (without giving effect
to any discount pursuant to Section 9(j)(i)).

 

 

 

Share Termination Unit Price:

 

The value to Dealer of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. In the case of a Private Placement
of Share Termination Delivery Units that are Restricted Shares (as defined
below), as set forth in Section 9(j)(i) below, the Share Termination Unit Price
shall be determined by the discounted price applicable to such Share

 

17

--------------------------------------------------------------------------------



 

 

 

Termination Delivery Units. In the case of a Registration Settlement of Share
Termination Delivery Units that are Restricted Shares (as defined below) as set
forth in Section 9(j)(ii) below, notwithstanding the foregoing, the Share
Termination Unit Price shall be the Settlement Price on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable. The
Calculation Agent shall notify Company of the Share Termination Unit Price at
the time of notification of such Payment Obligation to Company or, if
applicable, at the time the discounted price applicable to the relevant Share
Termination Units is determined pursuant to Section 9(j)(i).

 

 

 

Share Termination Delivery Unit:

 

One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event. If such
Nationalization, Insolvency or Merger Event involves a choice of Exchange
Property to be received by holders, such holder shall be deemed to have elected
to receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Inapplicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

(j)                                    Registration/Private Placement
Procedures.  If, in the reasonable opinion of Dealer, following any delivery of
Shares or Share Termination Delivery Property to Dealer hereunder, such Shares
or Share Termination Delivery Property would be in the hands of Dealer subject
to any applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery

 

18

--------------------------------------------------------------------------------



 

Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of Company,
unless Dealer waives the need for registration/private placement procedures set
forth in (i) and (ii) below.  Notwithstanding the foregoing, solely in respect
of any Daily Number of Warrants exercised or deemed exercised on any Expiration
Date, Company shall elect, prior to the first Settlement Date for the first
applicable Expiration Date, a Private Placement Settlement or Registration
Settlement for all deliveries of Restricted Shares for all such Expiration Dates
which election shall be applicable to all remaining Settlement Dates for such
Warrants and the procedures in clause (i) or clause (ii) below shall apply for
all such delivered Restricted Shares on an aggregate basis commencing after the
final Settlement Date for such Warrants.  The Calculation Agent shall make
reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement or Registration Settlement
for such aggregate Restricted Shares delivered hereunder.

 

(i)                                     If Company elects to settle the
Transaction pursuant to this clause (i) (a “Private Placement Settlement”), then
delivery of Restricted Shares by Company shall be effected in customary private
placement procedures with respect to such Restricted Shares reasonably
acceptable to Dealer; provided that Company may not elect a Private Placement
Settlement if, on the date of its election, it has taken, or caused to be taken,
any action that would make unavailable either the exemption pursuant to
Section 4(a)(2) of the Securities Act for the sale by Company to Dealer (or any
affiliate designated by Dealer) of the Restricted Shares or the exemption
pursuant to Section 4(a)(1) or Section 4(a)(3) of the Securities Act for resales
of the Restricted Shares by Dealer (or any such affiliate of Dealer).  Company
shall use its best efforts to cause the Private Placement Settlement of such
Restricted Shares to include customary representations, covenants, blue sky and
other governmental filings and/or registrations, indemnities to Dealer, due
diligence rights (for Dealer or any designated buyer of the Restricted Shares by
Dealer), opinions and certificates, and such other documentation as is customary
for private placement agreements, all reasonably acceptable to Dealer.  In the
case of a Private Placement Settlement, Dealer shall determine the appropriate
discount to the Share Termination Unit Price (in the case of settlement of Share
Termination Delivery Units pursuant to Section 9(i) above) or premium to any
Settlement Price (in the case of settlement of Shares pursuant to Section 2
above) applicable to such Restricted Shares in a commercially reasonable manner
and appropriately adjust the number of such Restricted Shares to be delivered to
Dealer hereunder.  Notwithstanding  anything to the contrary in the Agreement or
this Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company of such applicable
discount or premium, as the case may be, and the number of Restricted Shares to
be delivered pursuant to this clause (i).  For the avoidance of doubt, delivery
of Restricted Shares shall be due as set forth in the previous sentence and not
be due on the Share Termination Payment Date (in the case of settlement of Share
Termination Delivery Units pursuant to Section 9(i) above) or on the Settlement
Date for such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

(ii)                                  If Company elects to settle the
Transaction pursuant to this clause (ii) (a “Registration Settlement”), then
Company shall promptly (but in any event no later than the beginning of the
Resale Period) file and use its reasonable best efforts to make effective under
the Securities Act a registration statement or supplement or amend an
outstanding registration statement in form and substance reasonably satisfactory
to Dealer, to cover the resale of such Restricted Shares in accordance with
customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to Dealer.  If Dealer, in its sole
reasonable discretion, is not satisfied with such procedures and documentation
Private Placement Settlement shall apply.  If Dealer is satisfied with such
procedures and documentation, it shall sell the Restricted Shares pursuant to
such registration statement during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of

 

19

--------------------------------------------------------------------------------



 

such Restricted Shares (which, for the avoidance of doubt, shall be (x) the
Share Termination Payment Date in case of settlement in Share Termination
Delivery Units pursuant to Section 9(i) above or (y) the Settlement Date in
respect of the final Expiration Date for all Daily Number of Warrants) and
ending on the Exchange Business Day on which Dealer completes the sale of all
Restricted Shares or, in the case of settlement of Share Termination Delivery
Units, a sufficient number of Restricted Shares so that the realized net
proceeds of such sales equals or exceeds the Payment Obligation (as defined
above).  If the Payment Obligation exceeds the realized net proceeds from such
resale, Company shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Business Day immediately following such
resale the amount of such excess (the “Additional Amount”) in cash or in a
number of Shares (“Make-whole Shares”) in an amount that, based on the
Settlement Price on such day (as if such day was the “Valuation Date” for
purposes of computing such Settlement Price), has a dollar value equal to the
Additional Amount.  The Resale Period shall continue to enable the sale of the
Make-whole Shares.  If Company elects to pay the Additional Amount in Shares,
the requirements and provisions for Registration Settlement shall apply.  This
provision shall be applied successively until the Additional Amount is equal to
zero.  In no event shall Company deliver a number of Restricted Shares greater
than the Maximum Number of Shares.

 

(iii)                               Without limiting the generality of the
foregoing, Company agrees that (A) any Restricted Shares delivered to Dealer may
be transferred by and among Dealer and its affiliates and Company shall effect
such transfer without any further action by Dealer and (B) after the period of 6
months from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) under the Securities Act are not
satisfied with respect to Company) has elapsed in respect of any Restricted
Shares delivered to Dealer, Company shall promptly remove, or use its best
efforts to cause the transfer agent for such Restricted Shares to remove, any
legends referring to any such restrictions or requirements from such Restricted
Shares upon request by Dealer (or such affiliate of Dealer) to Company or such
transfer agent, without any requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer). Notwithstanding anything to the contrary herein,
to the extent the provisions of Rule 144 of the Securities Act or any successor
rule are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court change after the Trade Date, the agreements of
Company herein shall be deemed modified to the extent necessary, in the opinion
of outside counsel of Company, to comply with Rule 144 of the Securities Act, as
in effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

 

(iv)                              If the Private Placement Settlement or the
Registration Settlement shall not be effected as set forth in clauses (i) or
(ii), as applicable, then failure to effect such Private Placement Settlement or
such Registration Settlement shall constitute an Event of Default with respect
to which Company shall be the Defaulting Party.

 

(k)                                 Limit on Beneficial Ownership. 
Notwithstanding any other provisions hereof, Dealer may not exercise any Warrant
hereunder or be entitled to take delivery of any Shares deliverable hereunder,
and Automatic Exercise shall not apply with respect to any Warrant hereunder, to
the extent (but only to the extent) that, after such receipt of any Shares upon
the exercise of such Warrant or otherwise hereunder, (i) the Section 16
Percentage would exceed 7.5%, or (ii) the Share Amount would exceed the
Applicable Share Limit.  Any purported delivery hereunder shall be void and have
no effect to the extent (but only to the extent) that, after such delivery,
(i) the Section 16 Percentage would exceed 7.5%, or (ii) the Share Amount would
exceed the Applicable Share Limit. If any delivery owed to Dealer hereunder is
not made, in whole or in part, as a result of this provision, Company’s
obligation to make such delivery shall not be extinguished and Company shall
make such delivery as promptly as practicable after, but in no event later than
one Business Day after, Dealer gives notice to Company that, after such
delivery, (i) the Section 16

 

20

--------------------------------------------------------------------------------



 

Percentage would not exceed 7.5%, and (ii) the Share Amount would not exceed the
Applicable Share Limit.

 

(l)                                     Share Deliveries. Notwithstanding
anything to the contrary herein, Company agrees that any delivery of Shares or
Share Termination Delivery Property shall be effected by book-entry transfer
through the facilities of DTC, or any successor depositary, if at the time of
delivery, such class of Shares or class of Share Termination Delivery Property
is in book-entry form at DTC or such successor depositary.

 

(m)                             Waiver of Jury Trial.   Each party waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any suit, action or proceeding relating to the
Transaction.  Each party (i) certifies that no representative, agent or attorney
of the other party has represented, expressly or otherwise, that such other
party would not, in the event of such a suit, action or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other party
have been induced to enter into the Transaction, as applicable, by, among other
things, the mutual waivers and certifications provided herein.

 

(n)                                 Tax Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Company and each of its
employees, representatives, or other agents may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Company relating to such tax treatment and tax
structure.

 

(o)                                 Maximum Share Delivery.

 

(i)                                     Notwithstanding any other provision of
this Confirmation, the Agreement or the Equity Definitions, in no event will
Company at any time be required to deliver a number of Shares greater than
5,487,454 (the “Maximum Number of Shares”) to Dealer in connection with the
Transaction.

 

(ii)                                  In the event Company shall not have
delivered to Dealer the full number of Shares or Restricted Shares otherwise
deliverable by Company to Dealer pursuant to the terms of the Transaction
because (x) the number of Shares or Restricted Shares to be delivered would
require the approval of Company’s shareholders (as required by Rule 312.03 of
the New York Stock Exchange Rules (“Rule 312.03”) or (y) Company has
insufficient authorized but unissued Shares that are not reserved for other
transactions (such deficit, the “Deficit Shares”), Company shall be continually
obligated to deliver, from time to time, Shares or Restricted Shares, as the
case may be, to Dealer until the full number of Deficit Shares have been
delivered pursuant to this Section 9(o)(ii), when, and to the extent that,
(1) in the case of (x), Company shall have obtained either such required
shareholder approval under Rule 312.03 or a waiver from the New York Stock
Exchange, waiving the application of Rule 312.03 to Company’s issuance of Shares
or Restricted Shares, and (2) in the case of (y), (A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved or
(C) Company additionally authorizes any unissued Shares that are not reserved
for other transactions; provided that in no event shall Company deliver any
Shares or Restricted Shares to Dealer pursuant to this Section 9(o)(ii) to the
extent that such delivery would cause the aggregate number of Shares and
Restricted Shares delivered to Dealer to exceed the Maximum Number of Shares. 
To the extent Company’s issuance of Shares or Restricted Shares requires the
approval of Company’s shareholders as required by Rule 312.03, Company shall use
its reasonable best efforts to obtain either such required shareholder approval
or a waiver from the New York Stock Exchange, waiving the application of
Rule 312.03 to Company’s issuance of Shares or Restricted Shares.  Company shall
immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (A), (B) or (C) and the

 

21

--------------------------------------------------------------------------------



 

corresponding number of Shares or Restricted Shares, as the case may be, to be
delivered) and promptly deliver such Shares or Restricted Shares, as the case
may be, thereafter.

 

(p)                                 Right to Extend.  Dealer may postpone or
add, in whole or in part, any Expiration Date or any other date of valuation or
delivery with respect to some or all of the relevant Warrants (in which event
the Calculation Agent shall make appropriate adjustments to the Daily Number of
Warrants with respect to one or more Expiration Dates) if Dealer determines, in
good faith and in its commercially reasonable judgment, that such extension is
reasonably necessary or appropriate to preserve Dealer’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions or to enable Dealer
to effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were Issuer or
an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer; provided that no such Expiration Date or other
date of valuation, payment or delivery may be postponed or added more than 80
Exchange Business Days after the original Exercise Date or date of valuation,
payment or delivery, as the case may be.

 

(q)                                 Status of Claims in Bankruptcy.  Dealer
acknowledges and agrees that this Confirmation is not intended to convey to
Dealer rights against Company with respect to the Transaction that are senior to
the claims of common stockholders of Company in any United States bankruptcy
proceedings of Company; provided that nothing herein shall limit or shall be
deemed to limit Dealer’s right to pursue remedies in the event of a breach by
Company of its obligations and agreements with respect to the Transaction;
provided, further, that nothing herein shall limit or shall be deemed to limit
Dealer’s rights in respect of any transactions other than the Transaction.

 

(r)                                    Securities Contract; Swap Agreement.  The
parties hereto intend for (i) the Transaction to be a “securities contract” and
a “swap agreement” as defined in the Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s
right to liquidate the Transaction and to exercise any other remedies upon the
occurrence of any Event of Default under the Agreement with respect to the other
party to constitute a “contractual right” as described in the Bankruptcy Code,
and (iii) each payment and delivery of cash, securities or other property
hereunder to constitute a “margin payment” or “settlement payment” and a
“transfer” as defined in the Bankruptcy Code.

 

(s)                                   Wall Street Transparency and
Accountability Act.  In connection with Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), the parties hereby agree
that neither the enactment of WSTAA or any regulation under the WSTAA, nor any
requirement under WSTAA or an amendment made by WSTAA, shall limit or otherwise
impair either party’s otherwise applicable rights to terminate, renegotiate,
modify, amend or supplement this Confirmation or the Agreement, as applicable,
arising from a termination event, force majeure, illegality, increased costs,
regulatory change or similar event under this Confirmation, the Equity
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, Hedging Disruption, Increased Cost of
Hedging, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).

 

(t)                                    Agreements and Acknowledgements Regarding
Hedging. Company understands, acknowledges and agrees that: (A) at any time on
and prior to the last Expiration Date, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction;  (B) Dealer and its affiliates also may be
active in the market for Shares other than in connection with hedging activities
in relation to the Transaction; (C) Dealer shall make its own determination as
to whether, when or in what manner any hedging or market activities in
securities of Issuer shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the
Settlement Prices; and (D) any market activities of Dealer

 

22

--------------------------------------------------------------------------------



 

and its affiliates with respect to Shares may affect the market price and
volatility of Shares, as well as the Settlement Prices, each in a manner that
may be adverse to Company.

 

(u)                                 Early Unwind. In the event the sale of the
“Initial Securities” (as defined in the Purchase Agreement) is not consummated
with the Initial Purchasers for any reason, or Company fails to deliver to
Dealer opinions of counsel as required pursuant to Section 9(a), in each case by
5:00 p.m. (New York City time) on the Premium Payment Date, or such later date
as agreed upon by the parties (the Premium Payment Date or such later date the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Company under the Transaction
shall be cancelled and terminated and (ii) each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of the other party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date.  Each of Dealer and Company represents
and acknowledges to the other that upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

(v)                                 Payment by Dealer. In the event that (i) an
Early Termination Date occurs or is designated with respect to the Transaction
as a result of a Termination Event or an Event of Default (other than an Event
of Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as
a result, Dealer owes to Company an amount calculated under Section 6(e) of the
Agreement, or (ii) Dealer owes to Company, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

 

(w)                               Listing of Warrant Shares.  Company shall have
submitted an application for the listing of the Warrant Shares on the Exchange,
and such application and listing shall have been approved by the Exchange,
subject only to official notice of issuance, in each case, on or prior to the
Premium Payment Date.  Company agrees and acknowledges that such submission and
approval shall be a condition precedent for the purpose of Section 2(a)(iii) of
the Agreement with respect to each obligation of Dealer under Section 2(a)(i) of
the Agreement.

 

(x)                                 Conduct Rules.  Each party acknowledges and
agrees to be bound by the Conduct Rules of the Financial Industry Regulatory
Authority, Inc. applicable to transactions in options, and further agrees not to
violate the position and exercise limits set forth therein.

 

(y)                                 Role of Agent.  Company agrees and
acknowledges that (i) BNP Paribas Securities Corp. (“BNPPSC”), an affiliate of
Dealer, has acted solely as agent and not as principal with respect to the
Transaction and (ii) BNPPSC has no obligation or liability, by way of guaranty,
endorsement or otherwise, in any manner in respect of the Transaction
(including, if applicable, in respect of the settlement thereof). Each party
agrees it will look solely to the other party (or any guarantor in respect
thereof) for performance of such other party’s obligations under the
Transaction.  For the avoidance of doubt, any performance by Dealer of its
obligations to Company hereunder solely to BNPPSC shall not relieve Dealer of
such obligations. Any performance by Company of its obligations (including
notice obligations) through or by means of BNPPSC’s agency for Dealer shall
constitute good performance of Company’s obligations hereunder to Dealer.

 

(z)                                  ISDA 2016 Bail-in Article 55 BRRD
Protocol.  The parties agree that the terms of the Attachment to the ISDA 2016
Bail-in Article 55 BRRD Protocol published by the International Swaps and
Derivatives Association, Inc. (“BRRD Protocol”) apply to the Agreement (which
shall, for these purposes, be deemed to be a “Protocol Covered Agreement”) as if
the parties had each adhered to the BRRD Protocol without amendment, with an
Implementation Date of 1st January, 2016.

 

(aa)                          2013 EMIR Portfolio Reconciliation, Dispute
Resolution and Disclosure Protocol.  The parties agree that the terms of the
2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure Protocol
published by the International Swaps and Derivatives Association, Inc.
(“Protocol”) apply to the Agreement as if the parties had adhered to the
Protocol without amendment. For these purposes:

 

23

--------------------------------------------------------------------------------



 

(i)                                    Dealer is a Portfolio Data Sending Entity
and Company is a Portfolio Data Receiving Entity;

 

(ii)                                 Dealer and Company may use a Third Party
Service Provider, and the other party (in each case) consents to such use
including the communication of the relevant data in relation to that other party
to such Third Party Service Provider for the purposes of the reconciliation
services provided by such entity;

 

(iii)                              The Local Business Days for such purposes in
relation to Dealer are London and Brussels, and in relation to Company is New
York.

 

(iv)                             The following are the applicable email
addresses:

 

Portfolio Data:

Dealer:   portfoliorec.eu@uk.bnpparibas.com

 

 

 

Company:   adam.kramer@kbr.com

 

 

Notice of discrepancy:

Dealer:   portfoliorec.eu@uk.bnpparibas.com

 

 

 

Company:   adam.kramer@kbr.com

 

 

Dispute Notice:

Dealer:   portfoliorec.eu@uk.bnpparibas.com

 

 

 

Company:   adam.kramer@kbr.com

 

(bb)                          Certain Tax Considerations.

 

(i)                                     Dealer makes the following
representations to Company: it is a “foreign person” (as that term is used in
section 1.6041-4(a)(4) of the United States Treasury Regulations) for United
States federal income tax purposes and each payment received or to be received
by it in connection with this Confirmation is effectively connected with its
conduct of a trade or business in the United States.

 

(ii)                                  Dealer agrees to deliver to Company a
valid, accurate and complete U.S. Internal Revenue Service Form W-8ECI (or any
successor form) and any required attachments thereto (A) upon execution of this
Confirmation, (B) promptly upon reasonable demand by Company and (C) promptly
upon learning that any Form W-8ECI (or any successor thereto) previously
provided by Dealer has become obsolete, invalid or incorrect.

 

(iii)                               Company makes the following representation
to Dealer: it is a corporation established under the laws of the State of
Delaware and is a “United States person” (as that term is defined in
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended). Company
agrees to deliver to Dealer a valid, accurate and complete U.S. Internal Revenue
Service Form W-9 (or any successor form) and any required attachments thereto
(A) upon execution of this Confirmation, (B) promptly upon reasonable demand by
Dealer and (C) promptly upon learning that any Form W-9 (or any successor
thereto) previously provided by Company has become obsolete, invalid or
incorrect.

 

(cc)                            Withholding Tax imposed on payments to non-U.S.
counterparties under the United States Foreign Account Tax Compliance Act. 
“Indemnifiable Tax” as defined in Section 14 of the Agreement shall not include
any U.S. federal withholding tax imposed or collected pursuant to Sections 1471
through 1474 of the Code, any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (a

 

24

--------------------------------------------------------------------------------



 

“FATCA Withholding Tax”). For the avoidance of doubt, a FATCA Withholding Tax is
a Tax the deduction or withholding of which is required by applicable law for
the purposes of Section 2(d) of the Agreement.

 

(dd)                          871(m).  The parties agree that the definitions
and provisions contained in the 2015 Section 871(m) Protocol, as published by
ISDA, are incorporated into and apply to the Agreement solely for purposes of
this Confirmation as if set forth in full herein.

 

(ee)                            Delivery or Receipt of Cash. For the avoidance
of doubt, other than receipt of the Premium by Company, nothing in this
Confirmation shall be interpreted as requiring Company to cash settle the
Transaction, except in circumstances where cash settlement is within Company’s
control (including, without limitation, where Company elects to deliver or
receive cash, or where Company has made Private Placement Settlement unavailable
due to the occurrence of events within its control) or in those circumstances in
which holders of Shares would also receive cash.

 

25

--------------------------------------------------------------------------------



 

Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Company with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to Dealer.

 

 

Yours faithfully,

 

 

 

BNP PARIBAS

 

 

 

 

By:

/s/ Frederick J. Fiddle

 

 

Name: Frederick J. Fiddle

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Stephan B. Nawrocki

 

 

Name: Stephen B. Nawrocki

 

 

Title: Managing Director

Agreed and Accepted By:

 

 

 

KBR, INC.

 

 

 

 

By:

/s/ Stuart J. B. Bradie

 

 

 

Name:

Stuart J. B. Bradie

 

 

Title:

President and Chief Executive Officer

 

 

[Signature Page to Base Warrant Confirmation — BNP Paribas]

 

--------------------------------------------------------------------------------